Exhibit 10.4

 

CHANGE OF CONTROL AGREEMENT

 

This agreement dated May 16, 2016 by and between Santa Fe Gold Corporation, a
Delaware corporation ("the Company") and Frank Mueller, the corporate officer
("the Officer").

 

Whereas the Officer has rendered valuable services to the Company and the
Company desires to be assured that the Officer will continue to render such
services to the Company:

 

Whereas the Officer is willing to serve the Company but desires assurance that
he will be protected in the event of any. change of control of the Company:

 

Now therefore, in consideration of the mutual covenants and promises herein, the
parties agree as follows:

 

The Company agrees that if

(1)There is a change of control of the Company ("Change of Control" as defined
below) and 

(2)The Officer leaves the employment of the Company, for whatever reason (other
than discharge for cause, death or disability) within six month after such
Change of Control: 

(a)The Officer shall receive as a lump sum, a cash payment in the amount of 200%
of the base amount as defined In IRC Section 280G (b)(3) provided, that in any
event, the amount payable under this clause (a) shall not exceed the maximum
amount payable to the Officer without the imposition of any excise taxes under
the provision of Section 4999 of the Internal Revenue Code as that section may
be amended from time to time. 

(b)The Officer, his spouse and dependents will continue to be covered by all of
the Company's medical, health, life and dental plans for 24 month after such
change of Control. 

 

The amount paid to the Officer hereunder shall be considered severance pay in
consideration of the past services he has rendered to the Company and in
consideration of his continued service from the date hereof to his entitlement
to those payments. The Officer shall have no duty to mitigate his damages by
seeking other employment. Should the Officer actually receive other payments
from such other employment, the payments called for hereunder shall not be
reduced or offset by any future earnings.

 

As used herein, the term "Change of Control" shall mean either:

(1)The acquisition of (whether direct or indirect) shares In excess of 20
percent of the outstanding shares of common stock of the Company by a person or
group of persons, other than through a public offering by the Company; or 

(2)The occurrence of any transaction relating to the Company required to be
described pursuant to the requirements of item 6(e) of Schedule 14A of
Regulation 14A of the Securities and Exchange Commission under the Securities
and Exchange Act of 1934; or 

(3)Any change In the composition of the board of Directors of the Company
resulting in a majority of the present directors not constituting a majority,
provided that in making such determination, directors who were elected by, or on
the recommendation of, such present majority shall be excluded. 

 

The arrangement called for by this Agreement are not intended to have any effect
on the Officer's participation in any other benefits available to Company
personnel or to preclude other compensation or additional benefits as may be
authorized by the Board of Directors from time to time.

 

This Agreement shall be binding and shall inure to the benefit of the respective
successors, assigns, legal representatives and heirs to the parties hereto.

 

This Agreement shall terminate, even though prior to any Change of Control, if
the Officer shall voluntary resign, retire, become permanently and totally
disabled, voluntary takes another position requiring a substantial portion of
his time, or die. This Agreement shall also terminate if the Employee's
employment as an officer of the company shall have been terminated for any
reason by the Board of Directors of the Company as constituted  prior to any
Change of Control.

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



In witness whereof, the parties have executed this Agreement this 16th day of
May, 2016.

 

 

SANTA FE GOLD CORPORATION

 

 

 

 

X Erich Hofer  

Erich Hofer, Chairman of the Board

 

 

 

X Frank Mueller  

Frank Mueller, Officer

--------------------------------------------------------------------------------

2